Title: Abigail Adams to John Adams, 20 October 1789
From: Adams, Abigail
To: Adams, John


        
          Richmond Hill october 20. 1789
          My dearest Friend
        
        I yesterday received your kind favour dated at Fairfield and am happy to find that you had advanced thus far with no greater inconvenience than Rocky Roads & a Blundering Servant I will take better care of his Horses than he appears to have done of his master, for the old Proverb was never more verified, what is every bodys buisness, is nobodys buisness, than in Roberts going of without your Bagage, but he was still more culpable, to leave a part of it at Kings Bridge when it was sent on to him. your shoes & Night cap were brought back by col Smith when he returnd Home. I presume the President will overtake you on the Road [as?] he sat of on Thursday. he went in his chariot alone, & his two [sec]retaries on horse back. you recollect what past the saturday Evening when you took leave of him. on Sunday he exprest himself anxious to mr Lear least he had not been sufficiently urgent with you to accompany him, & desired him to come out to you. mr Lear in replie observed that if he came out, it was probable that you would think yourself not at liberty to refuse, & that it might break in upon your own arrangments. he will I fancy send you an invitation to accompany him to portsmouth which I hope you will find it convenient to accept. I went in to Town on saturday & brought out miss custos, & in the afternoon mrs Washington & mr Nelson & Lewis came out and drank Tea with me. this morning mrs W sent out her Servant to request that the Family would come in and dine with her to day & this being the last concert, that we should go together to it this we comply with as you will readily suppose— col smith Major Butler mr King Webb, Platt, Lawrence &c are all gone to long Island on a grousing Party.
        our Family are better than for a week past. two days after you went away, George the footman was Seaized with a Plurisy Fever and that to so high a degree that I was obliged to have his bled Blisterd &C in the course of a few hours, but taking it immediatly, he is on the Recovery, but every person in the Family have had the Epidemick disorder which has so generally prevaild in a greater or lesser degree. as to small pox neither Louissa or John have had it, the dr says oweing to their being sick with this disorder, & that two disorders will not opperate at the Same time, but I fancy much more owing to the matters not being good.
        
        the last Post brought you a Letter from our Friend mr Hollis dated in june. he makes many complaints and is much Grieved at not having heard oftner from you, Sa[ys he], but on 2d thought I will inclose you the Letter that you may write to him. there is also a Letter from the dr in which he request to know what Quantity of cheese we shall want. perhaps you would like that made under your mothers care best. all the butter that can be procured from either place some of the Russet Apples the Pears—N york cannot shew the like—Hams &c
        Charls is very steady to the office in the day and to his own Room in the Evening— my duty to mother Love to Brothers & sisters Nephews and Neices— Let me hear from you as often as you possibly can. I rejoice in the fine weather you have & hope Your journey will prove highly benificial to your Health. I wish that a visit from the President may tend to conciliate the minds of our Nothern countrymen & that they will lay asside all sedition & evil speaking. a peice signed a centinal in Edds paper of last week dated Philadelphia, but I believe written in Boston is worthy Notice, might be call’d Treason against the Government it is very seditious.
        adieu yours most affectionatly
        A Adams
william says duty to Ganpa. want him to come home & go see the cows—
      